Citation Nr: 1429762	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter has been previously remanded by the Board in November 2010 and March 2012.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2011, a VA examination was conducted in which the examiner opined that the Veteran's right ankle disability was a result of the Veteran's service-connected diabetes mellitus, and that his ankle disability prevented him from engaging in any kind of manual labor.  As the Veteran's right ankle is not service-connected, the Board referred the claim in its March 2012 remand.  However, the AOJ developed and denied a claim of service connection for ischemic heart disease, and has not developed a claim of service connection for a right ankle disability.  

In an August 2007 statement, the Veteran stated that he experienced a cerebral vascular accident in March 2003, and opined that the question before the Board is whether or not his cerebral vascular accident is associated with his service-connected diabetic condition.  The Board interprets this as a claim of entitlement to service connection for cerebral vascular accident as secondary to service-connected diabetes mellitus.  

The Veteran is not service-connected for a right ankle disability or cerebral vascular accident, and neither of these claims has been adjudicated by the AOJ. These claims may impact the Veteran's entitlement to a TDIU, meaning that the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

A VA examination was conducted as to the issue of TDIU in March 2012.  However, the examiner indicated that he was unable to provide the requested opinion because it would require him to accept that the Veteran's right eye blindness is service-connected even though he does not believe it is related to the Veteran's diabetes mellitus, and to not consider the Veteran's right ankle disability, even though he believes that if the eye blindness is service-connected, then the right ankle disability should be as well.  After the appropriate development has been completed as to the referred claims, another VA examination should be conducted as to the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake all appropriate development actions and adjudicate the issues of entitlement to service connection for the Veteran's right ankle/foot disability, as secondary to service-connected diabetes mellitus, and entitlement to service connection for a cerebral vascular accident, as secondary to service-connected diabetes mellitus.  Notice of the determinations, and his appellate rights, should be issued to the Veteran.  

2. After completing the above development, the Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his employability.  The AOJ should provide the examiner notice of all of the Veteran's service-connected disabilities, and the disability ratings assigned thereto.  The claims file must be made available to and reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, either alone or in combination, preclude him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service-connected disabilities or age. 

A complete rationale for the opinion must be provided.

3. Thereafter, readjudicate the claim of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



